Citation Nr: 1613120	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  09-48 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a right hip disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to July 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted entitlement to service connection for a right hip disability and assigned a 10 percent disability rating.

The Board notes that subsequent to the April 2009 rating decision that granted entitlement to service connection for a right hip disability and assigned an initial 10 percent rating, the Veteran filed a claim for an increased rating in May 2009, which the RO denied in a June 2009 rating decision.  In an August 2009 statement, the Veteran expressed disagreement with the June 2009 rating decision and continued to assert that a higher rating was warranted.  However, because the August 2009 statement reflects specific disagreement with the initial assignment of a 10 percent rating for a right hip disability, and because it was filed within one year of the grant of service connection, the Board liberally construes this document as a timely filed NOD with the April 2009 initial award of service connection and compensation.  See 38 C.F.R. § 20.201 (2015).  As such, the claim on appeal arises from the April 2009 rating decision, rather than from the June 2009 rating decision, and the Board has recharacterized the issue accordingly as entitlement to an increased initial rating for a right hip disability.

In June 2014, the Board remanded this matter for further development, to include providing the Veteran with a VA examination.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Therefore any future consideration of the Veteran's claim should take into account the existence of the electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the issue on appeal.

As noted, the Board remanded this matter in June 2014, primarily so that the Veteran could be afforded a VA examination regarding the current severity of his service-connected right hip disability.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).  The Appeals Management Center (AMC) undertook the requested additional development of this claim, and, pursuant to the Board's remand instructions, scheduled the Veteran for a VA examination concerning this claim in July 2014.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).

A Compensation and Pension Exam Inquiry report dated October 2, 2014, reflects that the Veteran failed to report for the examination scheduled on that date, and the examination request was cancelled.  In the November 2014 supplemental statement of the case (SSOC), the RO continued to deny the Veteran's claim, specifically noting his failure to appear for the scheduled examination.  See 38 C.F.R. § 3.655(b); see also Turk v. Peake, 21 Vet. App. 565 (2008).  In a March 2016 brief, the Veteran's representative asserted that the Veteran was not informed of the scheduling of the examination.

Significantly, the record does not contain any letter or other document reflecting that the Veteran was properly notified of this scheduled examination.  In fact, the Veteran was not sent any correspondence between the Board's June 2014 remand and the November 2014 supplemental statement of the case, which simply stated that the Veteran failed to report to the VA examination and did not list as evidence any correspondence sent to the Veteran notifying him of the scheduled examination.  The Federal Circuit recently held that the presumption of regularity did not apply to VA notice of examinations.  See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  

Thus, in light of the Federal Circuit Court's ruling in Kyhn and the absence of verification that the Veteran received proper notice of his scheduled VA examination, another examination must be scheduled, and he must be provided the required notice of it.  Such an examination is particularly important here because, as noted in the previous remand, the available evidence does not reflect the current severity of the Veteran's service-connected right hip disability.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

The Veteran is hereby informed that failure to report for a scheduled examination or failure to cooperate with any requested development may result in the denial of the claim.  38 C.F.R. § 3.655.

As a remand is required in this case, another attempt should be made to obtain pertinent private treatment records, and any updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file all outstanding VA treatment records documenting treatment for a right hip disability dated from November 2015 to the present.  The Veteran should also be afforded the opportunity to identify and submit any outstanding private treatment records relevant to his claim.

2. After all available records have been associated with the claims file, the Veteran should be scheduled for an appropriate VA examination so as to determine the current level of severity of his right hip disability.  The record should reflect the scheduling of the VA examination, to include the date, and if the Veteran does not report for his examination, the record should adequately indicate his failure to report.  The Veteran should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claim.  See 38 C.F.R. § 3.655 (2015).

The examiner should obtain a detailed clinical history from the Veteran and specifically inquire as to any neurological symptoms.  All pertinent pathology found on examination should be noted in the examination report.  Specifically, the examiner is asked to determine whether there is a neurological component to the Veteran's service-connected right hip disability.  Review of the entire file is required; however, attention is invited to the June 2011 treatment record regarding potential neurological symptoms.

All indicated studies, including X-ray and range of motion studies in degrees, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The examiner is reminded that he should specify the degree of additional functional loss/motion due to pain, to include during flare-ups, or state why it was not feasible to provide such information, as required for an adequate examination.   

Additionally, the examiner should determine whether the Veteran has ankylosis of the hip; fracture of the shaft or anatomical neck of the femur; or malunion of the femur.  

Finally, the examiner should discuss the impact, if any, as well as a full description of the effects, that the Veteran's right hip disability has upon his ability to perform ordinary activities of daily living and occupational tasks.  

The examiner must provide a rationale for each of the opinions that takes into account the Veteran's reports of his history and his current symptoms.  The reasons and bases for each opinion are to be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

3. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4. Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claim.  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




